UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARK CHRISTIAN DELOS REYES,

                  Plaintiff,
                                                                                       * JUL 09 2019               ★
V.

                                                                                          BROOKLYN OFFICE
ABUNDANT NURSING,INC.,
MARATHON HEALTH CARE CORP.,
MARATHON GROUP CORP.,                                  19 cv 2596(AMD)(RLM)
MACDONALD S. TUDEME,
GEORGE L. MAGNO,AND
ELLENGRACE FLORES,

                  Defendants.




                 ANSWER BY PRO SE DEFENDANT ELLENGRACE FLORES

         Pro se defendant Ellengrace Flores^ hereby answers the allegations in the above-
captioned Complaint as follows:

              1. Deny.

              2. Deny.

              3. Lack information or belief sufficient to admit or deny.

              4. Lack information or belief sufficient to admit or deny.

              5. Deny as to the allegations concerning Ms. Flores. Lack information or belief

                  sufficient to admit or deny the allegations concerning Mr. Magno.

              6. [True? If so, admit. If not, deny.]

              7. Deny.

              8. Deny.

'A draft ofthis pleading was prepared with the help of an attorney in the City Bar Justice Center's Pro Se Legal
 Assistance Project.

                                                          1
9. Deny.

10. Deny.

11. Deny.

12. Lack information or belief sufficient to admit or deny.

13.[Did you know? Ifso, admit.]

14. Lack information or belief sufficient to admit or deny.

15. Lack information or belief sufficient to admit or deny.

16.[Is this the correct name of your corporation? Did you incorporate the business?

   If not, deny.]

17. Admit as to Ms.Flores's residence in Woodside,NY. Deny that Ms. Flores ran a

   business fi*om her home.


18. Admit.


19. Lack information or belief sufficient to admit or deny.

20. Lack information or belief sufficient to admit or deny.

21. Admit.

22. Lack information or belief sufficient to admit or deny.

23. Lack information or belief sufficient to admit or deny.

24. Lack information or belief sufficient to admit or deny.

25. Lack information or belief sufficient to admit or deny.

26. Lack information or belief sufficient to admit or deny.

27. Lack information or beliefsufficient to admit or deny.

28. Lack information or belief sufficient to admit or deny.

29. Lack information or beliefsufficient to admit or deny.
30.[Do you know? If so, admit.]

31.[Do you know whether this is true? If so, admit.]

32. Admit.

33. Lack information or belief sufficient to admit or deny.
                                                                            /


34. Admit the allegations in paragraph 34, except deny that Maxwell Flores offered to

   put Mr. Delos Reyes in touch with Ms. Flores or that Maxwell Flores describes

   Ms. Flores as alleged.

35. Deny.

36. Admit.

37. Admit that plaintiff visited Ms. Flores's home for dinner on or about August 29,

    2010. Deny the remaining allegations.

38. Admit.

39. Deny.

40. Deny.

41.[Did you bring the plaintiffto Mr. Magno's office? If so, admit that, but deny the

    rest. If not, deny.]

42. Deny.

43. Lack information or belief sufficient to admit or deny.

44. Deny.

45. Deny.

46. Deny.

47. Deny.

48. Lack information or belief sufficient to admit or deny.
49. Lack information or belief sufficient to admit or deny.

50. Deny.

51. Deny.

52. Deny.

53. Admit that plaintiff told Ms. Flores that he did not have funds available to pay her

    fees upfront. Lack information or belief sufficient to admit or deny the remaining

    allegations.

54. Lack information or belief sufficient to admit or deny the allegations as to

    plaintiffs knowledge. Deny the remaining allegations.

55. Deny.

56. Deny.

57. Deny.

58. Deny.

59. Deny.

60. Admit.

 61. Deny.

 62. Lack information or belief sufficient to admit or deny.

 63. Lack information or belief sufficient to admit or deny.

 64. Lack information or belief sufficient to admit or deny, except deny the allegation

     that plaintiff paid Ms.Flores for Mr. Magno's services.

 65. Lack information or belief sufficient to admit or deny.

 66. Lack information or belief sufficient to admit or deny.

 67. Lack information or belief sufficient to admit or deny.
68. Lack information or belief sufficient to admit or deny.

69. Lack information or belief sufficient to admit or deny.

70. Lack information or belief sufficient to admit or deny.

71. Lack information or belief sufficient to admit or deny.

72. Lack information or belief sufficient to admit or deny.

73. Lack information or belief sufficient to admit or deny.

74. Lack information or belief sufficient to admit or deny.

75. Lack information or belief sufficient to admit or deny.

76. Lack information or belief sufficient to admit or deny.

77.[Did you bring the plaintifffor the interview? Ifso admit that allegation. Unless

    you stayed with the plaintifffor the interview and know what Tudeme asked the

    plaintiff, deny the rest.]

78. Lack information or belief sufficient to admit or deny.

79. Deny.

80. Lack information or belief sufficient to admit or deny.

81. Lack information or belief sufficient to admit or deny.

82. Lack information or belief sufficient to admit or deny.

83. Lack information or belief sufficient to admit or deny.

84. Lack information or belief sufficient to admit or deny.

85. Lack information or belief sufficient to admit or deny.

86. Lack information or belief sufficient to admit or deny.

87. Lack information or belief sufficient to admit or deny.

88. Lack information or belief sufficient to admit or deny.
111.   Lack information or belief sufficient to admit or deny.

112.   Lack information or belief sufficient to admit or deny.

113.   Lack information or belief sufficient to admit or deny.

114.   Lack information or belief sufficient to admit or deny.

115.   Lack information or belief sufficient to admit or deny.

116.   Lack information or belief sufficient to admit or deny.

117.   Lack information or belief sufficient to admit or deny.

118.   Lack information or belief sufficient to admit or deny.

119.   Lack information or belief sufficient to admit or deny.

120.   Lack information or belief sufficient to admit or deny.

121.   Deny.

122.   Deny.

123.   Lack information or belief sufficient to admit or deny.

124.   Lack information or belief sufficient to admit or deny.

125.   Lack information or belief sufficient to admit or deny.

126.   Lack information or belief sufficient to admit or deny.

127.   Lack information or belief sufficient to admit or deny.

128.   Deny.

129.   Deny.

130.   Deny.

131.   Deny.

132.   Deny.
133.      Deny that Ms. Floras ran an illegal operation. Lack information or belief

   as to plaintiffs knowledge.

134.      Deny that Ms. Floras ran an illegal operation. Deny that plaintiff provided

   free labor to Ms. Floras. Admit that plaintiff never paid the balance ofhis fee to

   Ms. Flores.


135.      Deny.

136.      Deny.

137.      Lack information or belief sufficient to admit or deny the allegations

   pertaining to plaintiffs belief. Deny the remaining allegations.

138.      Deny.

139.      Lack information or belief sufficient to admit or deny the allegations

   concerning Mr. Tudeme's state of mind.

140.      Deny.

141.       Deny.

142.       Lack information or belief sufficient to admit or deny, except deny that

   Ms. Flores ever threatened plaintiff.

143.       Lack information or belief sufficient to admit or deny.

144.       Lack information or belief sufficient to admit or deny.

145.       Lack information or belief sufficient to admit or deny.

146.       Deny.

147.       Lack information or belief sufficient to admit or deny.

148.       Lack information or belief sufficient to admit or deny.

149.       Lack information or belief sufficient to admit or deny.
150.   Lack information or belief sufficient to admit or deny.

151.   Lack information or belief sufficient to admit or deny.

152.   Lack information or belief sufficient to admit or deny.

153.   Lack information or belief sufficient to admit or deny.

154.   Lack information or belief sufficient to admit or deny.

155.   Lack information or belief sufficient to admit or deny.

156.   Lack information or beliefsufficient to admit or deny.

157.   Lack information or belief sufficient to admit or deny.

158.   Deny.

159.   Deny.

160.   Deny.

161.   Deny.

162.   Deny.

163.   Deny.

164.   Deny.

165.   Deny.

166.   Deny.

167.   Lack information or belief sufficient to admit or deny.


168.   Lack information or belief sufficient to admit or deny.


169.   Lack information or belief sufficient to admit or deny.


170.   Lack information or beliefsufficient to admit or deny.

171.   Lack information or belief sufficient to admit or deny.

172.   Lack information or belief sufficient to admit or deny.
173.      Lack information or belief sufficient to admit or deny.

174.      Lack information or belief sufficient to admit or deny.

175.      Lack information or belief sufficient to admit or deny.

176.      Deny.

177.      Paragraph 177 contains a legal conclusion requiring neither an admission

   nor denial.


178.      Paragraph 178 contains a legal conclusion requiring neither an admission

   nor denial.


179.      Deny.

180.      Deny.

181.      Lack information or belief sufficient to admit or deny the allegations

   pertaining to Mr. Tudeme's state of mind. Otherwise, deny the allegations.

182.      Lack information or belief sufficient to admit or deny.

183.      Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.


184.      Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   beliefsufficient to admit or deny the allegations relating to her codefendants'

   conduct.


185.      Deny.

186.      Paragraph 186 contains a legal conclusion requiring neither an admission

   nor a denial.




                                    10
187.      Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.


188.      Deny as to Ms. Flores's alleged conduct. Otherwise, lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.


189.      Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   beliefsufficient to admit or deny the allegations relating to her codefendants'

   conduct.


190.       Deny as to Ms. Flores's alleged conduct. Otherwise, lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.

191.       Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.


192.       Deny.

193.       Paragraph 193 contains a legal conclusion requiring neither an admission

   nor a denial.

194.       Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.


195.       Deny as to Ms. Flores. Otherwise, lack information or belief sufficient to

   admit or deny the allegations relating to her codefendants.



                                     11
196.        Deny.

197.        Paragraph 197 contains a legal conclusion requiring neither an admission

   nor a denial.


198.        Deny.

199.        Lack information or belief sufficient to admit or deny.

200.        Admit that paragraph 200 contains plaintiffs purported basis for his

   claim.

201.        Deny as to Ms. Flores. Otherwise, lack information or belief sufficient to

   admit or deny the allegations relating to her codefendants.

202.        Deny as to Ms. Flores. Otherwise, lack information or belief sufficient to

   admit or deny the allegations relating to her codefendants.

203.        Deny.

204.        Paragraph 204 contains a legal conclusion requiring neither an admission

   nor a denial.

205.        Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.

206.        Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.


207.        Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

   belief sufficient to admit or deny the allegations relating to her codefendants'

   conduct.




                                     12
            208.        Lack information or belief sufficient to admit or deny.

            209.        Deny as to Ms.Flores's alleged conduct. Otherwise,lack information or

                 belief sufficient to admit or deny the allegations relating to her codefendants'

               conduct.


            210.        Deny as to Ms. Flores's alleged conduct. Otherwise, lack information or
                                                               »



                 belief sufficient to admit or deny the allegations relating to Mr. Magano's

                 conduct.

            211.        Deny as to Ms. Flores's alleged conduct. Otherwise,lack information or

                 belief sufficient to admit or deny the allegations relating to Mr. Magano's

                 conduct.


            212.        Deny as to Ms. Flores's alleged conduct. Otherwise, lack information or

                 belief sufficient to admit or deny the allegations relating to Mr. Magano's

                 conduct.


            213.         Deny.

            214.         Deny.

First Affirmative Defense

       Plaintifffedls to state a claim to legal relief under Federal Rule of Civil Procedure

12(b)(6).


Second Affirmative Defense

       Some or all ofplaintiffs claims are barred in whole or in part by the applicable statutes

oflimitations.




                                                   13
Dated:




Ellen^ace Flores
Defendant, pro se
3948 59^ St
3'^ Floor
Woodside,NY 11377
(917)589-4117




                    14
                            AFFIRMATION OF SERVICE


I, Eliengrace Flores, declare under penalty of perjury that I have served a copy ofthe

foregoing Answer by Pro Se Defendant Eliengrace Flores upon attorney for plaintiff

Abigail Shechtman (Cahill Gordon & Reindel LLP,80 Pine St., New York,NY 10005),

by the following method:

Check one

     us Mail.

      Hand delivery.

      Fed Ex,UPS,or other private carrier.

Dated: H. U.( f

Brooklyn,NY



                                      Eliengrace Flores

                                      3948 59'^ St., 3"* Floor, Woodside,NY 11377




                                         15
